DETAILED ACTION
	The instant application having Application No. 16/793,092 filed on is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karpinskyy et al. (US 2019/0068190 A1-hereinafter Karpinskyy.) 
Regarding claim 1, Karpinskyy discloses a physically unclonable function (PUF) structure comprising: 
a plurality of gain cells connected to both a first multiplexer and a second multiplexer (at least figure 6, i.e.: PUF cells are connected to first combination circuit and second combination circuit); and 
a current sense amplifier receiving outputs of the first and second multiplexers (at least figure 6 [0027], component that receives OUT1 & OUT2.)
 4, Karpinskyy discloses the PUF structure of claim 1. Karpinskyy also discloses a retention time of each of the plurality of gain cells varies (at least [0022].)

Regarding claim 5, Karpinskyy discloses the PUF structure of claim 1. Karpinskyy also inherently discloses read bitlines of the plurality of gain cells are connected to the first and second multiplexers (at least figure 6.)

Regarding claim 6, Karpinskyy discloses the PUF structure of claim 5. Karpinskyy also inherently discloses signals of the read bitlines of the plurality of gain cells are compared by the current sense amplifier (at least figure 6.)

Regarding claim 11, Karpinskyy discloses a method for forming a physically unclonable function (PUF) structure, the method comprising: 
connecting a plurality of gain cells to either a first multiplexer or a second multiplexer (at least figure 6, i.e.: PUF cells are connected to either first combination circuit or second combination circuit) and 
receiving outputs from the first and second multiplexers by a current sense amplifier (at least figure 6 [0027], component that receives OUT1 & OUT2.)


Claim 14 is rejected for the same rationale as claim 4 above.
Claim 15 is rejected for the same rationale as claim 5 above.
Claim 16 is rejected for the same rationale as claim 6 above.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Karpinskyy and in view of Wong et al. (US 2017/0301406 A1-hereinafter Wong.)
Regarding claim 2, Karpinskyy discloses the PUF structure of claim 1. 
Karpinskyy does not explicitly disclose each of the plurality of gain cells is a two-transistor gain cell memory.
However, Wong discloses each memory cell is a two-transistor (at least [0032].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Wong into the structure of Karpinskyy to create memory space for the structure.

Regarding claim 3, Karpinskyy discloses the PUF structure of claim 1.  
Karpinskyy does not explicitly disclose each of the plurality of gain cells is a two-transistor gain cell memory.
However, Wong discloses each memory cell is a three-transistor (at least [0036].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Wong into the structure of Karpinskyy to create memory space for the structure.

	Claim 12 is rejected for the same rationale as claim 2 above.
Claim 13 is rejected for the same rationale as claim 3 above.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karpinskyy and in view of Sisodia et al. (US 2019/0066814 A1-hereinafter Sisodia.)
Regarding claim 7, Karpinskyy discloses the PUF structure of claim 1. 
Karpinskyy does not explicitly disclose read bitlines of the plurality of gain cells are connected in a different order to input ports of the first and second multiplexers.
	However, Sisodia discloses read bitlines of a plurality of cells are connected in a different order to input ports of a first and second multiplexers (at least figures 1-2, paragraphs [0010]-[0021], bitlines are connected to input ports of multiplexers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Sisodia into the structure of Karpinskyy to improve memory performance.

Regarding claim 8, Karpinskyy and Sisodia disclose the PUF structure of claim 7. Karpinskyy also inherently discloses wherein, when a challenge is applied to both the first and second multiplexers, an output of each multiplexer is different (at least figures 1 & 6, [0022]-[0023], variations of one or more features in the logic block (including the combination circuits/first & second multiplexers) will result in different outputs.)

Regarding claim 9, Karpinskyy and Sisodia discloses the PUF structure of claim 8. Karpinskyy and Sisodia also disclose the output of each multiplexer is different as a result of the different order of the read bitlines connections of the plurality of gain cells to (Karpinskyy-at least figures 1 & 6, [0022]-[0023]; Sisodia-[0010]-[0021], variation is patterns output different results.)

Claim 17 is rejected for the same rationale as claim 7 above.
Claim 18 is rejected for the same rationale as claim 8 above.
Claim 19 is rejected for the same rationale as claim 9 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karpinskyy and in view of Lu et al. (US 2018/0131527 A1-hereinafter Lu.)
Regarding claim 10, Karpinskyy discloses the PUF structure of claim 1.
Karpinskyy does not explicitly disclose a challenge can be used as a seed for a pseudo-random number generator to generate m pseudo-random numbers as inputs to the PUF structure.
However, Lu discloses a seed for a pseudo-random number generator to generate m pseudo-random numbers as input to a PUF structure (at least figure 1, [0015]-[0017], a number of addresses is generated based on an element selected from a combination.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Lu into the structure of Karpinskyy to enhance the authentication of the structure.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karpinskyy, Wong and further in view of Lu et al. (US 2018/0131527 A1-hereinafter Lu.)
Regarding claim 20, Karpinskyy discloses a method for forming a physically unclonable function (PUF) structure, the method comprising: 
connecting a plurality of gain cells to either a first multiplexer or a second multiplexer (at least figure 6, i.e.: PUF cells are connected to either first combination circuit or second combination circuit); and  
receiving outputs from the first and second multiplexers by a current sense amplifier (at least figure 6 [0027], component that receives OUT1 & OUT2.)
Karpinskyy does not explicitly disclose each of the plurality of gain cells is a three-transistor gain cell memory and using a challenge as a seed for a pseudo-random number generator to generate pseudo- random numbers as inputs to the PUF structure.
However, Wong discloses each memory cell is a two-transistor (at least [0036].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Wong into the structure of Karpinskyy to create memory space for the structure.
Karpinskyy and Wong do not explicitly disclose using a challenge as a seed for a pseudo-random number generator to generate pseudo- random numbers as inputs to the PUF structure.
However, Lu discloses a seed for a pseudo-random number generator to generate m pseudo-random numbers as input to a PUF structure (at least figure 1, [0015]-[0017], a number of addresses is generated based on an element selected from a combination.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Lu into the structure of Karpinskyy and Wong to enhance the authentication of the structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PHY ANH T VU/           Primary Examiner, Art Unit 2438